Citation Nr: 1108653	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-22 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Roanoke, Virginia


THE ISSUES

1.  Whether the reduction in the evaluation of the Veteran's unfavorable ankylosis of the right knee from 60 percent to 10 percent was proper.

2.  Entitlement to an increased rating for status post surgical repair of the right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel





INTRODUCTION

The Veteran had active service from April 1989 to August 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 and September 2007 rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a March 2007 letter, the RO advised the Veteran of a proposal to decrease the evaluation of her unfavorable ankylosis of the right knee from 60 percent to 10 percent and that she may submit medical evidence and request a personal hearing.  In correspondence received later that month, the Veteran expressed disagreement with the proposed reduction and stated that if the decision is not reversed she would like to appeal the decision and request a personal hearing.  In an April 2007 letter, the RO advised her that she cannot disagree with a proposal but that she may send medical evidence.  Later that month, the Veteran provided argument against the proposed reduction.  She did not request a hearing.  In a July 2007 rating decision, the RO implemented the proposed reduction.  The Veteran has not since mentioned any prior request for a hearing.  Given the above, the Board finds that her prior statement was not a request for a hearing and thus there is no outstanding request.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the July 2007 rating decision, the RO decreased the evaluation of the Veteran's unfavorable ankylosis of the right knee from 60 percent to 10 percent.  In August 2007, the Veteran submitted a notice of disagreement with that determination.  A statement of the case (SOC) has not been issued in response to such notice of disagreement.  This must be accomplished.  Manlincon v. West, 12 Vet. App. 238 (1999).  

With respect to the claim of entitlement to an increased rating for status post surgical repair of the right knee, the Veteran has not been provided proper notice under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Thus, proper notice should be provided on remand.

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for total disability rating based on individual unemployability (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that, when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

In this case, the Veteran raised the issue of a TDIU in July 2008 correspondence.  As such, the claim of entitlement to a TDIU, as a component of her claim for increase, is before the Board.  As the above claims being remanded could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Further, the Veteran has not been provided proper notice under the VCAA.  Thus, proper notice should be provided on remand.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran an SOC addressing the issue of whether the reduction in the evaluation of the Veteran's unfavorable ankylosis of the right knee from 60 percent to 10 percent was proper.  She should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  If the appeal is perfected, then the issue should be returned to the Board for further appellate consideration, if otherwise in order.

2.  The RO should provide the Veteran and her representative with a VCAA notice on the issues of entitlement to an increased rating for status post surgical repair of the right knee and entitlement to a TDIU.

3.  Thereafter, the RO should readjudicate the claims, to include consideration of the claim of entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

